MEMORANDUM***
Ann Horton appeals the district court’s summary judgment affirming the Administrative Law Judge’s (“ALJ”) denial of social security disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment and uphold the ALJ’s decision if it is supported by substantial evidence and free of legal error. Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1998). We affirm.
The ALJ fully and fairly developed the record because the ALJ provided Horton with an opportunity to be meaningfully heard. See Boettcher v. Sec’y of Health and Human Servs., 759 F.2d 719, 723 (9th Cir.1985). Furthermore, the ALJ allowed Horton the opportunity to furnish additional evidence to support her claims and Horton declined this opportunity. Consequently, Horton cannot show that the ALJ’s failure to probe specific points at the hearing resulted in unfairness or prejudice. Cf. Cruz v. Schweiker, 645 F.2d 812, 814 (9th Cir.1981).
Substantial evidence supports the ALJ’s finding that Horton is capable of performing her past relevant work as it is generally performed in the United States economy. See Pinto v. Massanari, 249 F.3d 840, 845-46 (9th Cir.2001).
The ALJ properly rejected Horton’s treating physician’s opinion that Horton was disabled because the treating physician’s disability opinion was inconsistent with other findings in his own reports and with the opinions of several examining physicians. See Morgan v. Comm’r of SSA 169 F.3d 595, 602 (9th Cir.1999). The ALJ properly supported his rejection of the treating physician’s opinion by providing “specific, legitimate reasons ... that [were] based on substantial evidence in the record.” See Smolen v. Chater, 80 F.Sd 1273, 1285 (9th Cir.1996) (internal quotations omitted).
Horton waived the contention that the ALJ erred by not treating Horton’s back and right leg pains as nonexertional impairments requiring the testimony of a vocational expert because she did not raise it before the district court. See Edlund v. Massanari 253 F.3d 1152, 1158 & n. 7 (9th Cir.2001).
The ALJ properly supported his adverse credibility finding with clear and convincing reasons. See Morgan v. Comm’r of *345Soc. Sec. Admin., 169 F.3d 595, 599-600 (9th Cir.1999).
Horton is not entitled to remand or to consideration of any new evidence because she did not show good cause for her failure to incorporate such evidence into the record earlier. See 42 U.S.C. § 405(g); Allen v. Sec’y of Health and Human Servs., 726 F.2d 1470, 1473 (9th Cir.1984).
Horton’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.